[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.] MEMORANDUM OF DECISION DEFENDANT'S MOTION FOR MODIFICATION DATED NOVEMBER. 30, 1999 (# 123)
The defendant filed the instant motion with the court on December 15, 1999 seeking to eliminate the $50 per week alimony order entered by the court (Brennan, J.) on January 12, 1998 claiming that the plaintiffs gross income had increased from $370 per week to $570 per week.
The marriage of the parties was dissolved on January 12, 1998. Each of the parties filed financial affidavits wherein the plaintiffs gross income was reported to be $370 per week and that of the defendant's $836 per week.
The court held a hearing on February 10, 2000 at which time the parties offered evidence through their testimony and exhibits. The court made certain orders on that date but reserved decision on a finding as to the gross earnings of each of the parties. There was no evidence offered disputing the plaintiffs gross income and the court finds her earnings to be the amount reflected on her financial affidavit of February 10, 2000 i.e. $570 per week.
The defendant's February 10, 2000 affidavit reported his weekly gross income to be $376 and his occupation to be that of an" unemployed painter ". The defendant's testimony was inconsistent and less than credible. Based upon the testimony of the parties and a review of the exhibits the court finds that the present earning capacity of the defendant is $854 per week.
CARUSO, J. CT Page 7857